Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to Applicant’s amendment filed December 2, 2021 in reply to the First Office Action on the Merits mailed August 2, 2021. Claims 72 and 100 have been amended; claims 1-71 have been canceled; and no claims have been newly added. Claims 72-99 have been withdrawn. Claims 100 and 101 are currently under examination in the application. 
Withdrawal of Prior Objection - Abstract
The abstract should be a concise summary of the key technical aspects of the invention which are new to the art to which the invention pertains.
The abstract merely generically discloses oral drug dosage forms having a desired drug release profile. Indeed, oral drug dosage forms are well known, and all oral drug dosage forms produced in final desired form for the past century and beyond could certainly be said to have a “desired drug release profile”. Hence, these have been well known for as long as oral drug dosage forms have been known, and thus are certainly not new to the art. The abstract then discloses obtaining PK profiles for oral drug dosage forms. This is also nothing new to the art. The abstract then mentions generically “making” oral drug dosage forms “by 3D printing”. This is also not new to the art, but rather has been known since the 1980s. 

Withdrawal of Prior Objection - Drawings
Figures 2A-2E and 4E have been satisfactorily amended on corrected drawing sheets in compliance with 37 CFR 1.121(d), Therefore, the objection to the drawings presented in the First Office Action on the Merits mailed August 2, 2021 is hereby withdrawn.
Withdrawal of Prior Claim Rejections - 35 USC § 101
In view of the present amendment to claim 100, the 35 USC 101 rejection presented in the First Office Action on the Merits mailed August 2, 2021 is hereby withdrawn.
Partial Withdrawal of Prior Claim Rejections - Obviousness-Type Double Patenting
In view of the present amendment to claim 100, the Obviousness-Type Double Patenting rejection over U.S. Patent No. 10,973,767 presented in the First Office Action on the Merits mailed August 2, 2021 is hereby withdrawn. 
Withdrawal of Prior Claim Rejections - 35 USC § 102(a)(1)
Khaled et al. (Int J Pharm. 2014; 461: 105-111) do not explicitly disclose three-dimensional printing separate MR1 and MR2 precursors, and obtaining an in vivo PK profile for the MR1 precursor and also an in vivo PH profile for the MR2 precursor, as now stipulated in newly amended claim 100. Therefore, the 35 USC 102(a)(1) rejection 
Specification
The specification is objected to because the Cross-Reference Section should not contain reference to a PCT document or to a foreign priority document, and should not attempt to incorporate the contents of these documents. Applicant’s argument filed December 2, 2021, that the MPEP directs one to employ this section to e.g. incorporate PCT and foreign applications, is not found persuasive. The “Cross-Reference to Related Applications” should be limited to related U.S. applications, e.g. CON, DIV, and U.S. provisional. It is further recognized that Applicant’s attempt to incorporate the contents of a Chinese language document into the present application raises further issues, as the present application must be in English in its entirety. 
See 37 CFR 1.78 and MPEP §211 et seq.
Claim Objections
Claim 100 is objected to because of the following:
1. There should be a semicolon, rather than a comma, between “printing” and “wherein”, and between “individual” and “the method comprising”. Also, there should be a comma, rather than a semicolon, between “a first modulated-release (MR1) portion comprising the drug” and “and a second modulated-release (MR2) portion comprising the drug”.  
Appropriate correction is required.
Obviousness-Type Double Patenting
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application 
Claims 100 and 101 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-29 of U.S. Patent No. 10,350,822, in view of Liang et al. (U.S. Patent Application Pub. No. 2006/0210630). 
The elected subject matter is directed to a method of making an oral drug dosage form having a “desired” composite pharmacokinetic (PK) profile comprising an immediate-release portion (i.e. “MR1”) comprising the drug and an extended-release portion (i.e. “MR2”) comprising the drug, the method comprising i) 3D printing an “MR1 precursor” and an “MR2 precursor”, ii) administering the “MR1 precursor” to an individual, iii) obtaining an MR1 PK curve in the said individual, iv) administering the “MR2 precursor” to the individual, v) obtaining an MR2 PK curve in the said individual, vi) “determining” the relative amounts of the drug in the MR1 and MR2 portions to obtain the “desired” composite PK profile, and vii) 3D printing the “desired” oral drug dosage form via melt-extrusion with three-dimensional printing (HME-3D printing) based on the “determined” relative amounts of the drug in the MR1 portion and the MR2 portion.
The claims of U.S. Patent No. 10,350,822 disclose a method of making an oral drug dosage form (i.e. tablet) having a “desired” composite release profile comprising one layer/portion comprising the drug with one release profile and another layer/portion 
Liang et al. disclose a method of producing an oral drug dosage form having a “desired” composite pharmacokinetic (PK) profile comprising an immediate-release portion comprising the drug and an extended-release portion comprising the drug, the method comprising i) manufacturing an immediate-release prototype and an extended-release prototype, ii) administering the immediate-release prototype to a dog (i.e. “an individual”), iii) obtaining an immediate-release PK curve in the said dog, iv) administering the extended-release prototype to a dog (i.e. ”an individual”), v) obtaining an extended-release PK curve in the said dog, vi) “determining” the relative amounts of the drug in the immediate-release and extended-release portions (i.e. the dose-ratio) to obtain the “desired” composite PK profile, and vii) producing the “desired” oral drug dosage form based on the “determined” relative amounts of the drug in the immediate-release portion and the extended-release portion (see e.g. paragraphs 0038, 0039, 0045, 0095, 0114; Figure 7).
The claims of U.S. Patent No. 10,350,822 do not explicitly disclose manufacturing individual modulated-release section precursors, and obtaining a PK curve for each of the modulated-release section precursors. This deficiency is cured by the teachings of Liang et al. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the disclosure of U.S. Patent No. 10,350,822 expressly et al. disclose that as part of producing an oral drug dosage form having a “desired” composite pharmacokinetic (PK) profile comprising different modulated-release components, e.g. an immediate-release portion comprising the drug and an extended-release portion comprising the drug, an immediate-release prototype and an extended-release prototype can be manufactured, and each of these prototypes can be individually administered to a dog to obtain a respective PK profile, resulting in a PK profile for the immediate-release component and a PK profile for the extended-release component, one of ordinary skill in the art would thus be motivated to do just this very thing, i.e. obtaining a PK curve for each of the modulated-release section precursors, with the reasonable expectation that with a PK profile for each modulated-release section in hand, the “desired” dose ratio (i.e. amounts of the drug in the different modulated release components) can be successfully determined by the clinician based on the therapy required. Moreover, since the final oral dosage form with the “composite” PK profile is to be manufactured by 3D printing, one of ordinary skill in the art would thus be motivated to manufacture the individual prototypes by the same 3D printing method, with the reasonable expectation that the individual prototypes and their properties (i.e. PK profiles) will match the corresponding components in the final dosage form.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 100 and 101 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 100 is indefinite for the following reasons:
1. Claim 100 stipulates that the oral drug dosage form has a “desired” composite pharmacokinetic profile, which renders the claim indefinite. The limitation “desired” is not defined by the claim, and by its very nature is arbitrary and subjective. Hence, one of ordinary skill in the art cannot definitively ascertain the metes and bounds of a “desired” composite pharmacokinetic profile. 
2. Claim 100 stipulates the requisite step of “determining” the “relative amounts” of the drug in the MR1 portion and the MR2 portion. The limitation “determining” is not defined by the claim, is so broad and generic as to be essentially a meaningless black box, left to the reader to devise what particular set of steps performed by the hand of man such a limitation covers. Applicant is required to particularly point out and distinctly claim the subject matter they regard as their invention and which they mean to patent. Moreover, the “relative amounts” limitation is arbitrary, relative, and subjective, and one of ordinary skill in the art cannot definitively ascertain the metes and bounds of the claimed subject matter.
Claim 101 is also indefinite for depending from an indefinite claim. 
Claim Rejections - 35 USC § 103 (I and II)

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
I. Claim 100 is rejected under 35 U.S.C. 103 as being unpatentable over Khaled et al. (Int J Pharm. 2014; 461: 105-111), in view of Liang et al. (U.S. Patent Application Pub. No. 2006/0210630).
I. Applicant Claims
The elected subject matter is directed to a method of making an oral drug dosage form having a “desired” composite pharmacokinetic (PK) profile comprising an immediate-release portion (i.e. “MR1”) comprising the drug and an extended-release portion (i.e. “MR2”) comprising the drug, the method comprising i) 3D printing an “MR1 precursor” and an “MR2 precursor”, ii) administering the “MR1 precursor” to an individual, iii) obtaining an MR1 PK curve in the said individual, iv) administering the “MR2 precursor” to the individual, v) obtaining an MR2 PK curve in the said individual, vi) “determining” the relative amounts of the drug in the MR1 and MR2 portions to obtain the “desired” composite PK profile, and vii) 3D printing the “desired” oral drug dosage form based on the “determined” relative amounts of the drug in the MR1 portion and the MR2 portion.
I. Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Khaled et al. disclose a method of making an oral drug dosage form (i.e. tablet) having a “desired” composite pharmacokinetic (PK) profile comprising an immediate-release portion comprising the drug and an extended-release portion comprising the drug, the method comprising “determining” the relative amounts of the drug in the immediate-release and extended-release portions to obtain the “desired” composite 
Liang et al. disclose a method of producing an oral drug dosage form having a “desired” composite pharmacokinetic (PK) profile comprising an immediate-release portion comprising the drug and an extended-release portion comprising the drug, the method comprising i) manufacturing an immediate-release prototype and an extended-release prototype, ii) administering the immediate-release prototype to a dog (i.e. “an individual”), iii) obtaining an immediate-release PK curve in the said dog, iv) administering the extended-release prototype to a dog (i.e. ”an individual”), v) obtaining an extended-release PK curve in the said dog, vi) “determining” the relative amounts of the drug in the immediate-release and extended-release portions (i.e. the dose-ratio) to obtain the “desired” composite PK profile, and vii) producing the “desired” oral drug dosage form based on the “determined” relative amounts of the drug in the immediate-release portion and the extended-release portion (see e.g. paragraphs 0038, 0039, 0045, 0095, 0114; Figure 7).
I. Ascertainment of the Difference Between the Scope of the Prior Art and the Claims (MPEP §2141.02)
Khaled et al. do not explicitly disclose manufacturing individual immediate-release and extended-release precursors, and obtaining a PK curve for each of the immediate-release precursor and the extended-release precursor. This deficiency is cured by the teachings of Liang et al. 
I. Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious for one of ordinary skill in the art at the time the present application was filed to combine the respective teachings of Khaled et al. and Liang et al., outlined supra, to devise Applicant’s presently claimed method. 
Khaled et al. disclose a method of making an oral drug dosage form (i.e. tablet) having a “desired” composite pharmacokinetic (PK) profile comprising an immediate-release portion comprising the drug and an extended-release portion comprising the drug, the method comprising “determining” the relative amounts of the drug in the immediate-release and extended-release portions to obtain the “desired” composite drug release profile, i.e. to match the drug release profile of standard commercial tablets, and 3D-printing via extrusion the tablet based on the “determined” relative amounts of the drug in the immediate-release portion and the extended-release portion. Anyone of ordinary skill in the art would readily understand that the “composite” PK profile of any oral dosage form comprising an immediate-release component and an extended-release component is determined by the PK profile of the immediate release component and the PK profile of the extended-release component, and the relative amounts of the drug in the immediate release and extended release components (i.e. the dose ratio), and that if the immediate release and extended release PK profiles are known, the “desired” dose ratio can be readily determined by the clinician based on the therapy required (see Liang et al., paragraph 0039). Since Liang et al. disclose that as part of producing an oral drug dosage form having a “desired” composite pharmacokinetic (PK) profile comprising an immediate-release portion comprising the drug and an extended-release portion comprising the drug, an immediate-release 
In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
II. Claim 101 is rejected under 35 U.S.C. 103 as being unpatentable over Khaled et al. (Int J Pharm. 2014; 461: 105-111), in view of Liang et al. (U.S. Patent Application Pub. No. 2006/0210630) and Tan et al. (Pharmaceutics. 2018; 10: 203).
II. Applicant Claims
The elected subject matter is directed to a method of making an oral drug dosage form having a “desired” composite pharmacokinetic (PK) profile comprising an immediate-release portion (i.e. “MR1”) comprising the drug and an extended-release portion (i.e. “MR2”) comprising the drug, the method comprising i) 3D printing an “MR1 precursor” and an “MR2 precursor”, ii) administering the “MR1 precursor” to an individual, iii) obtaining an MR1 PK curve in the said individual, iv) administering the “MR2 precursor” to the individual, v) obtaining an MR2 PK curve in the said individual, vi) “determining” the relative amounts of the drug in the MR1 and MR2 portions to obtain the “desired” composite PK profile, and vii) 3D printing the “desired” oral drug dosage form via melt-extrusion with three-dimensional printing (HME-3D printing) based on the “determined” relative amounts of the drug in the MR1 portion and the MR2 portion.
II. Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Khaled et al. disclose a method of making an oral drug dosage form (i.e. tablet) having a “desired” composite pharmacokinetic (PK) profile comprising an immediate-release portion comprising the drug and an extended-release portion comprising the drug, the method comprising “determining” the relative amounts of the drug in the immediate-release and extended-release portions to obtain the “desired” composite drug release profile, i.e. to match the drug release profile of standard commercial 
Liang et al. disclose a method of producing an oral drug dosage form having a “desired” composite pharmacokinetic (PK) profile comprising an immediate-release portion comprising the drug and an extended-release portion comprising the drug, the method comprising i) manufacturing an immediate-release prototype and an extended-release prototype, ii) administering the immediate-release prototype to a dog (i.e. “an individual”), iii) obtaining an immediate-release PK curve in the said dog, iv) administering the extended-release prototype to a dog (i.e. ”an individual”), v) obtaining an extended-release PK curve in the said dog, vi) “determining” the relative amounts of the drug in the immediate-release and extended-release portions (i.e. the dose-ratio) to obtain the “desired” composite PK profile, and vii) producing the “desired” oral drug dosage form based on the “determined” relative amounts of the drug in the immediate-release portion and the extended-release portion (see e.g. paragraphs 0038, 0039, 0045, 0095, 0114; Figure 7).
Tan et al. disclose the advantages of employing specifically hot-melt extrusion (i.e. HME) with three-dimensional printing in one integrated continuous processing platform, including e.g. the ability to produce high quality products of uniform shape and density in a shorter more efficient process that is affordable and environmentally-friendly without requiring solvents and with less batch-to-batch variation, to thus produce an oral drug dosage form with improved bioavailability and solubility of drugs, taste-masking of drugs, and sustained drug release for a prolonged period of time. 
II. Ascertainment of the Difference Between the Scope of the Prior Art and the Claims (MPEP §2141.02)
Khaled et al. do not explicitly disclose manufacturing individual immediate-release and extended-release precursors, and obtaining a PK curve for each of the immediate-release precursor and the extended-release precursor, and also do not explicitly disclose that the extrusion is melt-extrusion. These deficiencies are cured by the teachings of Liang et al. and Tan et al. 
II. Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious for one of ordinary skill in the art at the time the present application was filed to combine the respective teachings of Khaled et al., Liang et al., and Tan et al., outlined supra, to devise Applicant’s presently claimed method. 
Khaled et al. disclose a method of making an oral drug dosage form (i.e. tablet) having a “desired” composite pharmacokinetic (PK) profile comprising an immediate-release portion comprising the drug and an extended-release portion comprising the drug, the method comprising “determining” the relative amounts of the drug in the immediate-release and extended-release portions to obtain the “desired” composite drug release profile, i.e. to match the drug release profile of standard commercial tablets, and 3D-printing via extrusion the tablet based on the “determined” relative amounts of the drug in the immediate-release portion and the extended-release portion. Anyone of ordinary skill in the art would readily understand that the “composite” PK profile of any oral dosage form comprising an immediate-release component and an et al., paragraph 0039). Since Liang et al. disclose that as part of producing an oral drug dosage form having a “desired” composite pharmacokinetic (PK) profile comprising an immediate-release portion comprising the drug and an extended-release portion comprising the drug, an immediate-release prototype and an extended-release prototype can be manufactured, and each of these prototypes can be individually administered to a dog to obtain a respective PK profile, resulting in a PK profile for the immediate-release component and a PK profile for the extended-release component, one of ordinary skill in the art would thus be motivated to do just this very thing, with the reasonable expectation that with an immediate-release PK profile and extended-release PK profile in hand, the “desired” dose ratio (i.e. amounts of the drug in the immediate release and extended release components) can be successfully determined by the clinician based on the therapy required. Moreover, since the final oral dosage form with the “composite” PK profile is to be manufactured by 3D printing, one of ordinary skill in the art would thus be motivated to manufacture the immediate-release prototype and the extended-release prototype by the same 3D printing method, with the reasonable expectation that the immediate release and extended release prototypes and their properties (i.e. PK profiles) will match the corresponding components in the final dosage form.
et al. disclose the advantages of employing specifically hot-melt extrusion (i.e. HME) with 3D printing in one integrated continuous processing platform, including e.g. the ability to produce high quality products of uniform shape and density in a shorter more efficient process that is affordable and environmentally-friendly without requiring solvents and with less batch-to-batch variation, to thus produce an oral drug dosage form with improved bioavailability and solubility of drugs, taste-masking of drugs, and sustained drug release for a prolonged period of time; one of ordinary skill in the art would thus be motivated to employ HME with 3D printing to produce the oral drug dosage form, with the reasonable expectation that the resulting method will successfully produce a high quality oral drug dosage form by a shorter and more efficient process without requiring solvents and with less batch-to-batch variation; and that the oral drug dosage form will exhibit improved bioavailability and solubility of drugs, taste-masking of drugs, and sustained drug release for a prolonged period. 
In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Arguments

Conclusion
No claims are allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BROWE whose telephone number is (571)270-1320. The examiner can normally be reached Monday - Friday, 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVID BROWE/Primary Examiner, Art Unit 1617